Citation Nr: 0202319	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  98-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2,136.60.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945.  He died in September 1994.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises ("Committee") in Los Angeles, 
California.  The committee denied waiver of recovery of an 
overpayment of $4,823.24 on the grounds that the appellant 
had attempted to defraud the government and that her fraud 
was a legal bar to waiver under 38 U.S.C.A. § 5302(c).  The 
case was subsequently before the Board in May 1999, at which 
time the Board reversed this decision.  The Board then 
remanded the case for additional development of the evidence 
and adjudication by the Committee in accordance with the 
principles of "equity and good conscience" pursuant to 
38 C.F.R. § 1.965.  

Based upon additional financial data provided by the 
appellant, the RO amended her award of pension benefits 
effective as of October 1994.  In a decision on waiver of 
indebtedness dated in March 2001, the Committee noted that 
this adjustment reduced the amount of the overpayment by 
$2,686.74.  It was also noted that VA had recouped from the 
appellant a total of $2,136.60 through the tax offset 
program, thereby liquidating the debt.  The Committee denied 
the appellant's waiver request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been developed.

2.  The appellant was exclusively at fault in the creation of 
the overpayment in that she failed to timely and accurately 
report the receipt of all income from every source, a 
requirement of which she was aware.

3.  VA was in no way responsible for the overpayment at issue 
in this case.

4.  The appellant's receipt of pension benefits to which she 
had no entitlement constituted an unjust enrichment to the 
extent of the overpayment.

5.  VA has already collected the overpayment through the tax 
offset program; the collection is not shown to have resulted 
in undue financial hardship.

6.  There is no evidence that the appellant changed positions 
to her detriment in reliance upon granted VA pension 
benefits.

7.  It is not shown that the recovery of the overpayment 
defeated the purpose of any existing benefit.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $2,136.60 did not violate the principles of equity 
and good conscience.  38 U.S.C.A. 5107, 5302 (West 2001); 38 
C.F.R. 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In the circumstances of this case, the Board finds that there 
has been substantial compliance with the requirements of the 
VCAA.  In this case, the appellant has been given notice of 
the laws and regulations pertaining to the requirements to 
establish entitlement to waiver of recovery of overpayment of 
improved death pension benefits on multiple occasions.

Moreover, the appellant has been advised of the evidence that 
would support or help substantiate her claim in the rating 
decisions, statement and supplemental statements of the case, 
and in the May 1999 Board decision/remand.  VA has informed 
the appellant of evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).

Law and Regulation:  Because it has been determined by the 
Board in its May 1999 decision that there was no willful 
intention on the part of the appellant to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of the overpayment, it must now be determined 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  38 
U.S.C.A. § 5203; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) the fault of the 
debtor, (2) balancing fault between the appellant and VA, (3) 
undue hardship of collection on the debtor, (4) a defeat of 
the purpose of any existing benefit, (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to her detriment in reliance upon a granted 
VA benefits.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to the 
creation of the debt constitutes fault.

Facts:  Upon application following the veteran's death, the 
appellant in this case was awarded VA death pension benefits 
effective from November 1994, based upon a countable income 
of zero dollars.  Shortly thereafter in January 1995, the 
appellant promptly reported an increase in her income based 
on her recent receipt of social security benefits.  In 
February 1995, her award was adjusted downward based on the 
income information she had furnished.  The notification 
letter sent to her in February 1995 showed that her pension 
award was based on her receipt of social security benefits 
only, with no other income reported.  The RO's next contact 
with the appellant, as shown by the record, was in January 
1996, when additional social security information was 
requested.  The appellant furnished the requested information 
in February 1996.  The record shows that the RO's next 
contact with the appellant was a July 1997 letter advising 
her that the RO planned to terminate her pension, effective 
November 1, 1994, based on her unreported income for that 
year, which included her receipt of $4,485.00 in wages from 
the Rialto School District, $2,045.00 from the Water and 
Power Employees Retirement Plan, in addition to interest 
income.  By letter dated in November 1997, the RO informed 
the appellant that she had been overpaid in the amount of 
$4,823.34, and that she owed this amount to VA.

In December 1997, the appellant requested a waiver of this 
overpayment.  She did not contest the validity or actual 
calculation of the overpayment but requested waiver on the 
basis of financial hardship.  Her December 1997 financial 
status report revealed the following expenses:  monthly 
mortgage payment of $868.27, food expenses of $250.00, 
utilities and heat expenditures of $271.86, transportation 
expenses of $260.00, auto insurance costs of $41.91, and a RV 
motor home payment of $337.24.  The appellant reported that 
her total expenses of $2,077.78 exceeded her income of 
$1,647.51 by approximately $430 each month.

The appellant also reported having $10,000.00 cash in the 
bank, $2.50 cash in hand, a 1994 Cadillac Deville valued at 
$25,000.00, a camper valued at $28,000, real estate valued at 
$130,000.00.  The total of these assets was $193,002.50.

In February 1998, the Committee denied the appellant's waiver 
request on the basis that her failure to report income 
constituted fraud.  She appealed this decision, and in May 
1999, the Board reversed this decision, holding that waiver 
of recovery of the appellant's debt was not precluded by law 
due to fraud.  In reaching this decision, the Board reasoned 
that in seeking a waiver, the appellant stated that she 
stopped her employment in order to care for the veteran 
during his terminal illness and at the time of her original 
application had no income from wages.  The appellant also 
stated that she had informed the VA of her return to work in 
1995 and in this regard identified a VA employee by name.  No 
action was taken to verify either of these apparently 
credible statements.  It was also not shown at that time that 
she was in receipt of annuity benefits at the time of her VA 
application or exactly when she began receiving these 
benefits.  The Board noted that the appellant timely reported 
her receipt of social security benefits and promptly 
responded to the RO's request for additional social security 
information in 1995 and 1996.  Although the record also 
showed that the appellant did not respond to the RO's June 
1998 request for additional income information, the Board 
concluded that the evidence did not support a finding of 
fraud.  The Board therefore remanded the case for 
adjudication by the Committee in accordance with the 
principles of "equity and good conscience" pursuant to 
38 C.F.R. § 1.965.

The appellant subsequently submitted tax returns for the 
years 1994, 1995, 1996, 1997, 1998, and 1999, showing income 
from wages during each of these years.

In August 2000, the appellant submitted another Financial 
Status Report, in which she revealed the following monthly 
expenses:  a mortgage payment of $868.27, food expenses of 
$325.00, utilities and heat expenditures of $381.00, 
transportation expenses of $325.00, auto insurance costs of 
$141.91, and a RV motor home payment of $337.24, for which 
she was behind one payment.  The appellant reported that her 
total monthly expenses exceeded her monthly income of 
$1,651.23 by approximately $775.00.  She indicated that her 
son makes up the difference between her income and expenses.

The appellant also reported having $8,500.00 cash in the 
bank, $1.25 cash in hand, a 1994 Cadillac Deville valued at 
$18,000.00, a camper valued at $28,000, and real estate 
valued at $140,000.00.  The total of these assets was 
$194,501.25.

An award action taken in March 2001 considered her income 
from earnings and other sources, in addition to the 
last/burial expense.  The appellant's benefits were amended 
effective October 1, 1994, lowering her overpayment by 
$2,686.74.  VA recouped a total of $2,136.60 through a tax 
offset program.

The Committee issued a decision in March 2001 denying the 
appellant's waiver application under 38 C.F.R. § 1.965(a).

In August 2001, the appellant submitted another Financial 
Status Report in which revealed the following monthly 
expenses:  a mortgage payment of $1,007.00, food expenses of 
$150.00, utilities and heat expenditures of $100.00, and a 
$100.00 payment per month for installment contracts and other 
debts.  The appellant, however, only specified a $50.00 
monthly payment for debt incurred at Wal-Mart for household 
necessities.  The appellant reported that her total income of 
$1,534.99 per month exceeded her expenses of $1,357.00 per 
month by $177.99 each month.  The appellant also reported 
having $2,769.11 cash in the bank and a 1994 Cadillac 
Deville.

Analysis.  In its May 1999 decision, the Board did not find 
any fraud or bad faith on the part of the appellant in the 
creation of the debt.  Waiver is not precluded on that basis.  
Thus, the Board must now determine whether the evidence 
establishes that recovery of the indebtedness would be 
against equity and good conscience.

The appellant is clearly shown to be exclusively at fault in 
the creation of the overpayment in this case because of her 
failure to immediately report her receipt of retirement 
benefits, earned income and interest income in 1994.  There 
is no question that she had been clearly informed on numerous 
occasions from the time pension was approved that it was 
incumbent upon her to report all income from every source 
since her income had to be considered in determining whether 
she was eligible for any pension at all or the actual amount 
of any pension payable.  Certainly there is no evidence nor 
is there an argument that any action or inaction of VA caused 
or contributed to the overpayment in this case.  Furthermore, 
there is no evidence nor is there any argument that the 
appellant in this case lacks substantial capacity or has any 
other form of mental impairment which might tend to mitigate 
or lessen her degree of fault in this case.

To the extent that any of the overpayment at issue might be 
waived, the appellant would clearly be unjustly enriched by 
the amount of such waiver in that this would result in her 
receiving pension benefits to which she had no legal 
entitlement.  Since the appellant has not been in receipt of 
VA benefits since 1997, it does not appear that recovery of 
the overpayment by the tax offset program defeated the 
purpose of any existing benefit.  Additionally, there is no 
evidence or argument demonstrating that the appellant changed 
positions to her detriment in reliance upon granted VA 
benefits.

The appellant's principal argument in this case is that 
recovery of the overpayment resulted in undue financial 
hardship.  She reports that she had to  borrow from friends 
and family and take out a personal loan in order to repay the 
debt, which caused an extreme amount of stress.  In this 
regard, the appellant's most recent Financial Status Report 
reveals that her income exceeds her expenses by $177.99 per 
month.  The report also indicates that the appellant has 
$2,769.11 cash in the bank and a 1994 Cadillac Deville.

Considering that the appellant in this case is clearly shown 
to have a significant degree of fault in the creation of this 
indebtedness and considering that she has positive monthly 
cash flow in addition to cash in the bank sufficient to cover 
the amount of the overpayment, the Board finds that the 
appellant has failed to demonstrate financial hardship 
sufficient for the Board to conclude that recovery of the 
overpayment resulted in financial hardship.

To the extent that the appellant has continued to demonstrate 
an overall ability to maintain all outstanding obligations in 
a current fashion, the appellant is expected to accord the 
same degree of fidelity and responsibility to a debt owed the 
Government as she does to any other debt.  Accordingly, and 
for these reasons and bases, the Board denies the appellant's 
request for waiver of the overpayment presently at issue.


ORDER

Waiver of recovery of an overpayment of $2,136.60 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

